DISSENTING OPINION.
The levee district is fundamentally a special improvement district — not a governmental agency.
In my opinion, the tax laid against the railroad company is unreasonably discriminatory and therefore falls within the condemnation of the equal protection clause of the Federal Constitution. Gast Realty  Investment Co. v. Schneider Granite Company, 240 U.S. 55, 36 S. Ct. 254, 60 L. Ed. 523; Kansas City Southern R. Co. v. Road Improvement District, 256 U.S. 658, 41 S. Ct. 604, 65 L. Ed. 1151; Thomas v. Kansas City R. Co.,261 U.S. 481, 67 L. Ed. 758, 43 S. Ct. 440; Road Improvement District v. Missouri Pac. R. Co., 274 U.S. 188, 47 S. Ct. 563, 71 L. Ed. 992.
The tax against the railroad company is also an arbitrary abuse of power and falls within the condemnation of the due process clause of the Federal Constitution. Houck v. Little River Drainage District, 239 U.S. 254, 36 S. Ct. 58, 60 L. Ed. 266; Valley Farms Co. v. Westchester County, 261 U.S. 155, 43 S. Ct. 261, 67 L. Ed. 585; Memphis  Charleston R. Co. v. Pace,282 U.S. 241, 51 S. Ct. 108, 75 L. Ed. 315, 72 A.L.R. 1096.
McGehee and Griffith, JJ., also dissent.
 *Page 1